495 So. 2d 248 (1986)
Juan CINTRON, Appellant,
v.
STATE of Florida, Appellee.
No. 86-2233.
District Court of Appeal of Florida, Second District.
September 26, 1986.
PER CURIAM.
Juan Cintron appeals the summary denial of his motion for postconviction relief. The trial court found that all of Cintron's numerous contentions were facially insufficient. With one exception, we agree with that conclusion.
Cintron alleged that his trial counsel was ineffective for failing to move to suppress a confession given by Cintron in the absence of any notification of his right to have counsel present. If true, this could constitute ineffective assistance of counsel. See, e.g., Brown v. State, 409 So. 2d 129 (Fla. 5th DCA 1982).
Accordingly, we remand this case to the trial court for further consideration of this one issue. The trial court should either conduct a hearing on Cintron's claim of ineffective counsel, or support its denial of the motion by attaching sufficient portions of the record to demonstrate that Cintron *249 is not entitled to the relief he seeks. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain further appellate review.
Reversed and remanded.
SCHEB, A.C.J., and CAMPBELL and SANDERLIN, JJ., concur.